Name: Commission Regulation (EEC) No 671/93 of 23 March 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 72/8 Official Journal of the European Communities 25. 3 . 93 COMMISSION REGULATION (EEC) No 671/93 of 23 March 1993 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 26 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 March 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. 25. 3. 93 Official Journal of the European Communities No L 72/9 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59j 1.20 0702 00 101 0702 00 90j 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 101 ex 0704 10 901 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1 . 100 ex 0704 90 90 1.110 070511 101 070511 901 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19f 1.160 0708 10 101 0708 10 90J New potatoes 38,86 1 554 290,33 75,44 257,54 10257 31,14 73077 84,79 30,93 Tomatoes 84,92 3 396 634,41 164,86 562,76 22412 68,04 1 59679 185,28 67,58 Onions (other than seed) 23,63 945 176,53 45,87 156,59 6 236 18,93 44432 51,55 18,80 Garlic 167,79 6710 1253,46 325,73 1111,90 44283 134,44 315494 366,09 133,53 Leeks 30,17 1 206 225,38 58,57 199,92 7962 24,17 56728 65,82 24,01 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 White cabbages and red cab- 31,38 1 265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages Sprouting broccoli or calabrese 118,42 4735 884,63 229,88 784,72 31252 94,88 222658 258,36 94,24 (Brassica oleracea var. italica) Chinese cabbage 69,57 2782 519,76 135,07 461,06 18362 55,75 130824 151,80 55,37 Cabbage lettuce (head lettuce) 147,72 5907 1 103,51 286,76 978,89 38985 118,36 277752 322,29 117,56 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 Carrots 35,09 1403 262,16 68,12 232,55 9261 28,11 65985 76,56 27,92 Radishes 89,93 3596 671,80 174,58 595,93 23733 72,05 169091 196,21 71,57 Cucumbers 45,99 1839 343,61 89,29 304,80 12139 36,85 86486 100,35 36,60 Peas (Pisum sativum) 270,43 10814 2 020,18 524,98 1 792,02 71369 216,68 508474 590,02 215,21 1.170 Beans : 1.170.1 0708 20 101 Beans (Vigna spp., Phaseolus 0708 20 901 spp.) 1.170.2 0708 20 101 Beans (Phaseolus ssp., vulga ­ 0708 20 90j ris var. Compressus Savi) 1.180 ex 0708 90 00 Broad beans 1.190 0709 10 00 Globe artichokes 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 1.200.2 ex 0709 20 00  other 1.210 07093000 Aubergines (egg-plants) 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 1.230 0709 51 30 Chantarelles 1.240 0709 60 10 Sweet peppers 1.250 0709 90 50 Fennel 1.260 0709 90 70 Courgettes 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 2.30 ex 0804 30 00 Pineapples, fresh 2.40 ex 0804 40 101 A . , .e* 0804 40 901 frcsh 243,05 9 719 1 815,65 471,83 1 610,59 64144 194,74 456994 530,28 193,43 298,16 11924 2227,37 578,82 1975,82 78689 238,91 560624 650,53 237,29 92,83 3 894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 109,03 4 360 814,54 211,67 722,54 28776 87,36 205018 237,89 86,77 572,83 22908 4279,19 1 112,02 3 795,91 151177 458,99 1 077061 1249,80 455,88 526,03 21024 3 913,81 1020,70 3 455,29 137215 418,45 976186 1149,14 431,29 122,88 4914 917,98 238,55 814,30 32430 98,46 231053 268,11 97,79 47,14 1885 352,18 91,52 312,40 12442 37,77 88643 102,86 37,51 1419,0 57401 10720,9 2 789,11 9463,39 362312 1 059,4 2 384427 3138,97 1157,8 204,58 8181 1528,28 397,15 1355,68 53991 163,92 384665 446,35 162,81 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 38,41 1614 304,72 78,38 267,79 8 982 29,39 59164 88,32 27,15 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 83.78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 42.79 1 711 319,67 83,07 283,56 11293 34,28 80460 93,36 34,05 50,24 2009 375,34 97,54 332,95 13260 40,26 94473 109,62 39,98 129,09 5162 964,33 250,60 855,42 34068 103,43 242721 281,64 102,73 No L 72/10 Official Journal of the European Communities 25. 3. 93 Code CN code 1 Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 164,21 6567 1226,74 318,79 1088,19 43338 131,58 308767 358,28 130,69 2.60 Sweet oranges, fresh : 41,29 1 651 308,47 80,16 273,63 10897 33,08 77642 90,09 32,86 30,19 1 207 225,54 58,61 200,07 7 968 24,19 56769 65,87 24,02  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2.60.1 0805 10 111 0805 10 21 0805 10 31 0805 10 41 J 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 1 ex 0805 20 90 J 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 91 ] 0808 10 93 0808 10 99 2.140 2.140.1 0808 20 311 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 311 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 101 0809 20 90| 2.170 ex 0809 30 00  Others 22,84 913 170,67 44,35 151,40 6 029 18,30 42959 49,84 18,18 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines 113,60 4 543 848,61 220,52 752,77 29980 91,02 213594 247,85 90,40  Monreales and Satsumas 48,36 1934 361,32 93,89 320,51 12764 38,75 90943 105,52 38,49  Mandarins and wilkings 48,84 1953 364,84 94,81 323,64 12889 39,13 91831 106,55 38,86  Tangerines and others 59,21 2368 442,34 114,95 392,38 15627 47,44 111336 129,19 47,12 Lemons (Citrus limon, Citrus 37,67 1506 281,41 73,13 249,63 9942 30,18 70831 82,19 29,98 limonum), fresh Limes (Citrus aurantifolia), 155,37 6213 1 160,66 301,61 1029,58 41004 124,49 292135 338,98 123,65 fresh Grapefruit, fresh :  white 27,09 1083 202,43 52,60 179,57 7151 21,71 50953 59,12 21,56  pink 58,48 2339 436,91 113,54 387,57 15435 46,86 109970 127,60 46,54 Table grapes 142,95 5717 1 067,92 277,51 947,31 37728 114,54 268793 311,90 113,77 Water-melons 67,00 2679 500,53 130,07 444,00 17683 53,68 125984 146,18 53,32 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey 64,24 2 569 479,91 124,71 425,71 16954 51,47 120793 140,16 51,12 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other 149,63 5984 1 117,84 290,49 991,59 39491 119,90 281357 326,48 119,08 Apples 63,87 2554 477,12 123,98 423,23 16856 51,17 120090 139,35 50,83 Pears Pears - Nash. (Pyrus pyrifo -^ 4673 872)96 226,85 774,37 30840 93,63 219723 254,96 93,00 Other 61,88 2474 462,25 120,12 410,05 16330 49,58 116348 135,00 49,24 Apricots 149,80 6026 1 116,94 292,34 987,82 39062 120,27 269535 328,97 121,69 Cherries 131,05 5272 977,14 255,75 864,18 34173 105,21 235798 287,79 106,46 Peaches 115,28 4610 861,23 223,80 763,97 30426 92,37 216771 251,53 91,75 25. 3 . 93 Official Journal of the European Communities No L 72/11 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 188,11 7522 1 405,24 365,17 1 246,54 49645 150,72 353697 410,42 149,70 2190 0809 40 l^l Plums 151,51 6059 1 131 &gt;87 294,13 1004,04 39987 121,40 284889 330,58 120,58 2200 0810 10 9()| Strawberries 255'09 10201 1 905,60 495,20 1690,38 67321 204,39 479634 556,56 203,01 2.205 0810 20 10 Raspberries 874,28 34963 6531,10 1 697,22 5793,49 230734 700,53 1643861 1907,51 695,79 2.210 0810 40 30 Fruit of the species Vaccinium 161,42 6 779 1 268,11 329,16 1 111,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 081090 10 Kiwi fruit (Actinidia chinensis 44,72 1799 333,48 87,28 294,93 11662 35,90 80473 98,21 36,33 Planch.^ 2.230 ex 0810 90 80 Pomegranates 102,73 4108 767,46 199,44 680,79 27113 82,31 193169 224,15 81,76 2.240 ex 0810 90 80 Khakis (including Sharon 104,54 4182 779,04 203,11 689,47 27428 83,57 193140 228,34 84,71 fruit) 2.250 ex 0810 90 30 Lychees 78,61 3143 587,26 152,61 520,94 20747 62,99 147812 171,51 62,56